Citation Nr: 0804328	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-40 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist fracture.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2002 to May 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In April 2006, the veteran appeared at the Muskogee RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In January 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  There is no entrance examination of record.

2. The evidence of record does not clearly and unmistakably 
show that the veteran's right wrist fracture pre-existed his 
enlistment and did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted in 
regard to the veteran's right wrist fracture.  38 U.S.C.A. §§ 
1111, 1132, 1137 (West 2002); VAOPGCPREC 3-03 (July 16, 
2003).

2.  The criteria for entitlement to service connection for 
residuals of a right wrist fracture have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

This appeal involves a claim of service connection for 
residuals of a right wrist fracture.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness generally attaches only where 
there has been an induction examination during which the 
disability about which the veteran later complains was not 
noted.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
When there is no entrance examination of record, the 
presumption of soundness test must be applied for this period 
of service.  38 U.S.C.A. § 1111 (West 2002).  See generally 
Doran v. Brown, 6 Vet. App. 283, 286 (1994) (applying 
presumption of soundness in the absence of an induction 
examination presumed destroyed).  

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

The Board observes that the veteran's entrance examination is 
missing and unavailable due to no fault of the veteran's.  
Thus, any service entrance examination report which may have 
been authored cannot be reviewed at this time.  Even when the 
veteran's service records are unavailable through no fault of 
his own, the law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, U.S. Vet. App. No. 03-0133 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

In this particular case, the Board finds that the veteran 
must be presumed under the law to have been in sound 
condition when he entered active duty in September 2002.  The 
Board finds it appropriate to apply the presumption of 
soundness, for the purposes of this particular case, as there 
is no record of any right wrist disability being "noted" 
upon an entrance examination.  The Board can make no 
assumptions about the findings of any entrance examination 
that may have been performed without resorting to 
speculation.  In this case, through no fault of the 
claimant's, there is no available record of any examination 
findings, thus there is no examination on file disclosing 
defects when the veteran entered active duty; the veteran is 
therefore entitled to a presumption of soundness.

The Board does note that the record does not contain clear 
and unmistakable evidence that the veteran's right wrist 
disability actually preexisted service.  The veteran has 
stated that he fell and fractured his wrist at Fort Sill, 
Oklahoma, in September 2002 shortly after his enlistment.  
The veteran was initially denied service connection in March 
2004 when the RO determined that a partially-illegible 
notation made on a September 2002 sick call record referring 
to an "EPTS packet" signified that the veteran's right 
wrist injury existed prior to service.  The veteran has 
stated that this remark refers to pre-service eye surgery, 
not a right wrist injury.  However, for the reasons discussed 
below, the Board need not settle the question of whether this 
evidence clearly and unmistakably demonstrates that the 
veteran's right wrist injury occurred prior to the veteran's 
entrance into service.  

As noted above, the presumption of soundness is not rebutted 
merely by the showing that the injury preexisted service.  As 
set forth in VAOPGCPREC 3-2003, the law does in fact require 
that there must also be clear and unmistakable evidence that 
the disability was not aggravated during service in order to 
rebut the presumption of soundness.  In this case, the 
unavailability of the entrance examination report gives the 
Board no baseline against which to demonstrate whether the 
veteran's disability was aggravated during service.   

Although the evidence does not clearly show that the 
veteran's right wrist disability was aggravated during 
service, the Board is of the opinion that there is no 'clear 
and unmistakable' evidence that the right wrist disability 
was not aggravated during service.  The record shows that the 
veteran was in service for nearly three weeks before he first 
sought medical treatment for his broken right wrist.  It is 
suggestive of aggravation, perhaps, that the veteran had 
right wrist surgery in July 2003, a full ten months after he 
first sought treatment.  While this evidence may not 
thoroughly demonstrate in-service aggravation of the right 
wrist disability, which itself may or may not have pre-
existed service, the Board is satisfied that the evidence 
does not provide a 'clear and unmistakable' showing that the 
veteran's right wrist disability was not permanently worsened 
by service.  Thus, the presumption of sound condition on 
entering service has not been successfully rebutted.

The record clearly indicates that the veteran was diagnosed 
with a broken right wrist which existed during active service 
and required temporary activity modifications.  The record 
also clearly indicates that the veteran had right wrist 
surgery approximately ten months after he enlisted.  
Considering these facts in light of the application of the 
presumption of soundness, the Board finds that the evidence 
is at least in a state of equipoise with regard to the claim 
of service connection.  Consequently, in resolving all doubt 
in favor of the veteran, the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a right 
wrist fracture is granted.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


